Exhibit 10.1 Execution Copy SHARE EXCHANGE AGREEMENT by and among HALYCON JETS HOLDINGS, INC. and THE SHAREHOLDERS OF ALLIANCE NETWORK COMMUNICATIONS, INC. Dated as of July 1, 2009 TABLE OF CONTENTS Article I - Exchange of Shares 1 1.1 Share Exchange 1 1.2 Closing 1 Article II - Representations and Warranties of the Shareholders 2 2.1 Good Title 2 2.2 Pre-emptive Rights 2 2.3 Organization 2 2.4 Power and Authority 2 2.5 No Conflicts 2 2.6 Litigation 2 2.7 No Finder’s Fee 2 2.8 Purchase Entirely for Own Account 3 2.9 Available Information 3 2.10 Non-Registration 3 2.11 Legends 3 Article III - Representations and Warranties Regarding ANC 4 3.1 Organization, Standing and Power 4 3.2 ANC Subsidiaries; Equity Interests 4 3.3 Capital Structure 4 3.4 No Conflicts; Consents 5 3.5 Taxes 5 3.6 Benefit Plans 6 3.7 Litigation 6 3.8 Compliance with Applicable Laws 6 3.9 Brokers; Schedule of Fees and Expenses 6 3.10 Contracts 6 3.11 Title to Properties 7 3.12 Intellectual Property 7 3.13 Labor Matters 7 3.14 Insurance 7 3.15 Foreign Corrupt Practices 7 3.16 Financial Statements; Liabilities 7 3.17 Transactions with Affiliates and Employees 8 3.18 Solvency 8 3.19 Investment Company 8 3.20 Absence of Certain Changes or Events 8 3.21 Disclosure 9 3.22 Information Supplied 9 3.23 No Undisclosed Events, Liabilities, Developments or Circumstances 10 3.24 No Additional Agreements 10 Article IV - Representations and Warranties of HJH 10 4.1 Organization, Standing and Power 10 4.2 Subsidiaries; Equity Interests 10 4.3 Capital Structure 10 4.4 Authority; Execution and Delivery; Enforceability 11 4.5 No Conflicts; Consents 11 4.6 SEC Documents; Undisclosed Liabilities 12 4.7 Taxes 12 4.8 Absence of Changes in Benefit Plans 13 4.9 ERISA Compliance; Excess Parachute Payments 13 4.10 Litigation 13 4.11 Compliance with Applicable Laws 13 4.12 Contracts 13 4.13 Title to Properties 14 4.14 Intellectual Property 14 4.15 Labor Matters 14 4.16 Foreign Corrupt Practices 14 4.17 Transactions With Affiliates and Employees 14 4.18 Solvency 14 4.19 Investment Company 15 4.20 Absence of Certain Changes or Events 15 4.21 Disclosure 16 4.22 Information Supplied 16 4.23 Certain Registration Matters 16 4.24 Listing and Maintenance Requirements 16 4.25 No Undisclosed Events, Liabilities, Developments or Circumstances 16 4.26 No Additional Agreements 17 Article V - Conditions to Closing 17 5.1 HJH Conditions Precedent 17 5.2 ANC and Shareholders Conditions Precedent 18 Article VI - Covenants 20 6.1 Preparation of the 14f-1 Notice; Blue Sky Laws 20 6.2 Public Announcements 20 6.3 Fees and Expenses 20 6.4 Continued Efforts 20 6.5 Exclusivity 20 6.6 Filing of 8-K 21 6.7 Furnishing of Information 21 6.8 Access 21 6.9 Preservation of Business 21 Article VII - Miscellaneous 21 7.1 Notices 21 7.2 Amendments; Waivers; No Additional Consideration 22 7.3 Termination 22 7.4 Replacement of Securities 22 7.5 Remedies 23 7.6 Interpretation 23 7.7 Severability 23 7.8 Counterparts; Facsimile Execution 23 7.9 Entire Agreement; Third Party Beneficiaries 23 7.10 Governing Law 23 7.11 Assignment 24 1 SHARE EXCHANGE AGREEMENT This SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of July 1, 2009, is by and among Halcyon Jets Holdings, Inc., a Delaware corporation (“HJH”) and the shareholders of Alliance Network Communications, Inc. listed on Annex B to this Agreement, a Nevada corporation (“ANC”) (each individually a “Shareholder” and collectively the “Shareholders”). Each of the parties to this Agreement is individually referred to herein as a “Party” and collectively, as the “Parties.” Capitalized terms used herein that are not otherwise defined herein shall have the meanings ascribed to them in Annex A hereto. BACKGROUND A.ANC has 1,000,000 shares of common stock, no par value (the “ANC Stock”) issued and outstanding, all of which are held by the Shareholders. Each Shareholder is the record and beneficial owner of the number of shares of ANC Stock set forth opposite such Shareholder’s name on Annex B to this Agreement. Each Shareholder has agreed to transfer all of his, her or its (hereinafter “its”) shares of ANC
